UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2015 Date of reporting period:	August 31, 2015 Item 1. Schedule of Investments: Putnam Emerging Markets Income Fund The fund's portfolio 8/31/15 (Unaudited) CORPORATE BONDS AND NOTES (51.3%) (a) Principal amount Value Banking (12.5%) Banco de Credito del Peru/Panama 144A sr. unsec. sub. FRN 6 7/8s, 2026 (Peru) $50,000 $54,875 Banco de Credito del Peru/Panama 144A sr. unsec. sub. FRN 6 1/8s, 2027 (Peru) 200,000 210,000 Banco do Brasil SA/Cayman 144A jr. unsec. sub. FRB 9 1/4s, perpetual maturity (Brazil) 200,000 164,860 Banco Nacional de Costa Rica 144A sr. unsec. notes 4 7/8s, 2018 (Costa Rica) 200,000 202,000 Caixa Economica Federal 144A sr. unsec. unsub. notes 4 1/4s, 2019 (Brazil) 150,000 142,725 State Bank of India/London 144A sr. unsec. unsub. notes 4 1/8s, 2017 (India) 200,000 206,623 Turkiye Garanti Bankasi AS 144A sr. unsec. unsub. notes 5 1/4s, 2022 (Turkey) 200,000 197,500 VTB Bank OJSC 144A jr. unsec. sub. FRN 9 1/2s, perpetual maturity (Russia) 400,000 361,500 Basic materials (4.4%) Cemex SAB de CV 144A company guaranty sr. notes 6 1/8s, 2025 (Mexico) 200,000 191,000 Fibria Overseas Finance, Ltd. company guaranty sr. unsec. notes 5 1/4s, 2024 (Brazil) 150,000 148,125 Mexichem SAB de CV 144A sr. unsec. notes 4 7/8s, 2022 (Mexico) 200,000 205,400 Capital goods (0.9%) Embraer Overseas, Ltd 144A company guaranty sr. unsec. notes 5.696s, 2023 (Brazil) 111,000 112,249 Coal (0.9%) Indo Energy Finance II BV 144A company guaranty sr. notes 6 3/8s, 2023 (Indonesia) 200,000 108,000 Communication services (3.7%) America Movil SAB de CV sr. unsec. notes 6.45s, 2022 (Mexico) MXN 4,700,000 270,879 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) $200,000 185,000 Consumer cyclicals (2.3%) First Cash Financial Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 (Mexico) 80,000 82,400 Grupo Televisa SAB sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 2,000,000 100,983 Hutchison Whampoa International 14, Ltd. 144A company guaranty unsec. sub. FRB 6s, perpetual maturity (Cayman Islands) $100,000 104,147 Consumer staples (2.6%) JBS Investments GmbH 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Austria) 200,000 213,300 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 100,000 104,375 Financial (3.3%) Morgan Stanley sr. unsec. notes 11 1/2s, 2020 (Brazil) BRL 470,000 127,138 Sberbank of Russia Via SB Capital SA 144A unsec. sub. notes 5 1/8s, 2022 (Russia) $325,000 272,188 Government (1.7%) Inter-American Development Bank sr. unsec. unsub. bonds Ser. gMTN, 7.2s, 2018 (Supra-Nation) IDR 3,160,000,000 208,720 Oil and gas (14.8%) Ecopetrol SA sr. unsec. unsub. bonds 4 1/8s, 2025 (Colombia) $200,000 176,240 Ecopetrol SA sr. unsec. unsub. notes 7 5/8s, 2019 (Colombia) 50,000 56,935 Ecopetrol SA sr. unsec. unsub. notes 5 3/8s, 2026 (Colombia) 200,000 185,500 KazMunayGas National Co., JSC 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Kazakhstan) 200,000 202,620 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 200,000 174,600 Nexen Energy ULC sr. unsec. unsub. notes 6.4s, 2037 (Canada) 100,000 117,794 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 200,000 193,760 Petrobras Global Finance BV company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 200,000 176,300 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 5,000 2,055 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 50,000 16,475 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 243,000 166,455 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 35,000 11,725 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 6 3/8s, 2045 (Mexico) 200,000 194,960 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2046 (Mexico) 35,000 30,863 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 100,000 112,000 Real estate (1.6%) Country Garden Holdings Co., Ltd. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2023 (China) 200,000 197,000 Transportation (0.9%) DP World Sukuk, Ltd. 144A unsec. bonds 6 1/4s, 2017 (United Arab Emirates) 100,000 107,125 Utilities and power (1.7%) Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 100,000 96,250 E.CL SA 144A sr. unsec. unsub. notes 5 5/8s, 2021 (Chile) 100,000 108,931 Total corporate bonds and notes (cost $7,178,226) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (42.8%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) (In default) (NON) $280,408 $278,445 Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) (NON) 25,000 25,125 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 336,489 298,634 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) (In default) (NON) 42,061 42,692 Brazil (Federal Republic of) sr. unsec. unsub. bonds 5s, 2045 (Brazil) 260,000 209,912 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 200,000 204,000 Colombia (Republic of) sr. unsec. notes 4 3/8s, 2023 (Colombia) COP 300,000,000 84,954 Colombia (Republic of) sr. unsec. unsub. bonds 5s, 2045 (Colombia) $200,000 177,750 Dominican (Republic of) 144A sr. unsec. notes 5 1/2s, 2025 (Dominican Republic) 150,000 148,500 Egypt (Government of) 144A sr. unsec. notes 5 7/8s, 2025 (Egypt) 200,000 193,750 Eskom Holdings SOC, Ltd. 144A sr. unsub. notes 5 3/4s, 2021 (South Africa) 200,000 190,000 Financing of Infrastructural Projects State Enterprise 144A sr. unsec. bonds 9s, 2017 (Ukraine) 200,000 140,000 Gabon (Republic of) 144A sr. unsec. bonds 6.95s, 2025 (Gabon) 200,000 179,500 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 29,000 29,834 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 130,870 117,783 Hellenic (Republic of) sr. unsec. bonds 4 3/4s, 2019 (Greece) EUR 198,000 182,748 Hungary (Government of) sr. unsub. notes 6 1/4s, 2020 (Hungary) $100,000 112,722 Indonesia (Republic of) 144A sr. unsec. notes 5 1/8s, 2045 (Indonesia) 200,000 184,000 Malaysia (Government of) sr. unsec. bonds 3.492s, 2020 (Malaysia) MYR 675,000 155,795 Peru (Republic of) sr. unsec. bonds 8 3/4s, 2033 (Peru) $75,000 109,251 Peru (Republic of) sr. unsec. unsub. bonds 4 1/8s, 2027 (Peru) 50,000 49,351 Peru (Republic of) 144A sr. unsec. notes 6.9s, 2037 (Peru) PEN 350,000 98,502 Petroleos Mexicanos 144A GDN company guaranty sr. unsec. unsub. notes 7.65s, 2021 (Mexico) MXN 11,000 68,333 Philippine (Republic of) sr. unsec. unsub. bonds 3.95s, 2040 (Philippines) $200,000 204,750 Philippines (Republic of) sr. unsec. unsub. bonds 6 3/8s, 2034 (Philippines) 150,000 199,500 Poland (Republic of) unsec. bonds 5 1/4s, 2020 (Poland) PLN 500,000 150,059 Russia (Federation of) unsec. bonds 8.15s, 2027 (Russia) RUB 5,000,000 62,076 Slovenia (Republic of) 144A sr. unsec. bonds 5.85s, 2023 (Slovenia) $200,000 229,040 South Africa (Republic of) unsec. bonds Ser. 2023, 7 3/4s, 2023 (South Africa) ZAR 2,000,000 147,348 Turkey (Republic of) sr. unsec. notes 4 7/8s, 2043 (Turkey) $200,000 175,740 Turkey (Republic of) unsec. bonds 9s, 2017 (Turkey) TRY 800,000 268,203 Turkey (Republic of) unsec. bonds 6s, 2041 (Turkey) $200,000 203,250 Ukraine (Government of) 144A sr. unsec. unsub. bonds 6.58s, 2016 (Ukraine) 100,000 71,500 Venezuela (Republic of) sr. unsec. unsub. notes 12 3/4s, 2022 (Venezuela) 150,000 68,623 Vietnam (Republic of) 144A sr. unsec. bonds 4.8s, 2024 (Vietnam) 200,000 192,000 Total foreign government and agency bonds and notes (cost $6,219,590) SHORT-TERM INVESTMENTS (4.2%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.13% (AFF) Shares 500,675 $500,675 U.S. Treasury Bills 0.03%, October 15, 2015 (SEG) $16,000 15,999 U.S. Treasury Bills 0.04%, October 8, 2015 5,000 5,000 Total short-term investments (cost $521,674) TOTAL INVESTMENTS Total investments (cost $13,919,490) (b) FORWARD CURRENCY CONTRACTS at 8/31/15 (aggregate face value $4,206,370) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 9/16/15 $46,915 $46,067 $848 Mexican Peso Buy 10/21/15 79,121 84,064 (4,943) New Taiwan Dollar Sell 11/18/15 78,401 77,724 (677) Peruvian New Sol Sell 10/21/15 42,882 43,815 933 Barclays Bank PLC Australian Dollar Sell 10/21/15 38,403 41,227 2,824 Mexican Peso Buy 10/21/15 18,075 19,208 (1,133) New Zealand Dollar Buy 10/21/15 40,034 41,490 (1,456) Singapore Dollar Sell 11/18/15 2,896 4,476 1,580 South African Rand Buy 10/21/15 166,824 178,243 (11,419) Citibank, N.A. Brazilian Real Buy 10/2/15 129,696 150,253 (20,557) Mexican Peso Buy 10/21/15 43,061 45,778 (2,717) Philippine Peso Buy 11/18/15 19,163 19,486 (323) Thai Baht Buy 11/18/15 242,937 246,947 (4,010) Credit Suisse International Australian Dollar Buy 10/21/15 40,462 43,433 (2,971) Euro Buy 9/16/15 86,086 84,226 1,860 Singapore Dollar Sell 11/18/15 2,967 4,523 1,556 Deutsche Bank AG Australian Dollar Sell 10/21/15 38,900 41,730 2,830 Polish Zloty Buy 9/16/15 103,531 105,545 (2,014) Romanian Leu Buy 9/16/15 85,676 84,959 717 Turkish Lira Buy 9/16/15 34,376 36,466 (2,090) Goldman Sachs International Canadian Dollar Buy 10/21/15 40,129 40,049 80 Euro Buy 9/16/15 110,891 108,453 2,438 Japanese Yen Sell 11/18/15 78,487 79,141 654 New Zealand Dollar Sell 10/21/15 81,648 86,543 4,895 HSBC Bank USA, National Association Australian Dollar Buy 10/21/15 39,255 42,115 (2,860) Canadian Dollar Buy 10/21/15 40,129 40,138 (9) Nigerian Naira Buy 10/21/15 48,842 45,840 3,002 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/21/15 2,910 3,124 (214) Euro Sell 9/16/15 216,955 212,533 (4,422) Hungarian Forint Buy 9/16/15 165,278 164,807 471 Japanese Yen Buy 11/18/15 82,775 80,406 2,369 Malaysian Ringgit Buy 11/18/15 140,555 151,094 (10,539) Mexican Peso Sell 10/21/15 43,162 40,622 (2,540) New Taiwan Dollar Sell 11/18/15 154,160 156,087 1,927 Russian Ruble Buy 9/16/15 86,320 101,005 (14,685) Singapore Dollar Sell 11/18/15 9,960 11,668 1,708 South Korean Won Sell 11/18/15 1,620 1,336 (284) Royal Bank of Scotland PLC (The) Australian Dollar Sell 10/21/15 113,436 121,756 8,320 Canadian Dollar Buy 10/21/15 40,129 40,043 86 Japanese Yen Buy 11/18/15 82,775 80,825 1,950 Japanese Yen Sell 11/18/15 78,488 80,365 1,877 New Zealand Dollar Buy 10/21/15 40,098 41,462 (1,364) Singapore Dollar Sell 11/18/15 54,248 55,614 1,366 South Korean Won Sell 11/18/15 80,072 80,485 413 State Street Bank and Trust Co. Australian Dollar Buy 10/21/15 39,255 42,141 (2,886) Brazilian Real Buy 10/2/15 23,489 38,965 (15,476) Canadian Dollar Sell 10/21/15 161,123 168,661 7,538 Chilean Peso Buy 10/21/15 10,385 12,057 (1,672) Colombian Peso Buy 10/21/15 110,145 124,758 (14,613) Euro Sell 9/16/15 164,204 160,170 (4,034) Hungarian Forint Buy 9/16/15 104,359 104,094 265 Indonesian Rupiah Buy 11/18/15 68,890 71,781 (2,891) Singapore Dollar Sell 11/18/15 21,685 23,703 2,018 Turkish Lira Sell 9/16/15 10,946 8,126 (2,820) UBS AG Australian Dollar Buy 10/21/15 38,971 41,810 (2,839) Canadian Dollar Buy 10/21/15 40,129 40,167 (38) Chilean Peso Buy 10/21/15 94 101 (7) Euro Sell 9/16/15 53,201 52,200 (1,001) Hungarian Forint Sell 9/16/15 2,306 2,303 (3) Israeli Shekel Buy 10/21/15 102 106 (4) WestPac Banking Corp. Australian Dollar Buy 10/21/15 38,971 41,830 (2,859) Japanese Yen Buy 11/18/15 6,940 4,163 2,777 South Korean Won Sell 11/18/15 4,342 4,063 (279) Total FUTURES CONTRACTS OUTSTANDING at 8/31/15 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond Ultra 30 yr (Long) 1 $158,406 Dec-15 $(923) U.S. Treasury Bond Ultra 30 yr (Short) 5 792,031 Dec-15 3,187 U.S. Treasury Note 2 yr (Long) 4 873,875 Dec-15 (873) U.S. Treasury Note 5 yr (Long) 4 477,750 Dec-15 (695) U.S. Treasury Note 10 yr (Long) 4 508,250 Dec-15 (70) U.S. Treasury Note 10 yr (Short) 6 762,375 Dec-15 148 Total Key to holding's currency abbreviations BRL Brazilian Real COP Colombian Peso EUR Euro IDR Indonesian Rupiah MXN Mexican Peso MYR Malaysian Ringgit PEN Peruvian Neuvo Sol PLN Polish Zloty RUB Russian Ruble TRY Turkish Lira USD/$ United States Dollar ZAR South African Rand Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GDN Global Depository Notes: represents ownership of foreign securities on deposit with a custodian bank JSC Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2014 through August 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $12,285,501. (b) The aggregate identified cost on a tax basis is $13,919,490, resulting in gross unrealized appreciation and depreciation of $205,926 and $2,048,497, respectively, or net unrealized depreciation of $1,842,571. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $2,310,172 $2,078,228 $3,887,725 $729 $500,675 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,347,253 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Brazil 10.7% Mexico 9.6 Russia 7.2 Argentina 7.0 Turkey 7.0 Colombia 5.6 Peru 4.3 United States 4.3 Indonesia 4.0 Philippines 3.3 South Africa 2.8 Venezuela 2.2 Slovenia 1.9 Austria 1.8 Ukraine 1.8 Supra-Nation 1.7 India 1.7 Kazakhstan 1.7 Costa Rica 1.7 China 1.6 Egypt 1.6 Vietnam 1.6 Jamaica 1.5 Greece 1.5 Gabon 1.5 Malaysia 1.3 Poland 1.2 Dominican Republic 1.2 Ghana 1.2 Canada 1.0 Hungary 0.9 Trinidad 0.9 Chile 0.9 United Arab Emirates 0.9 Cayman Islands 0.9 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $106,640 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $6,301,575 $— Foreign government and agency bonds and notes 5,253,670 Short-term investments 500,675 20,999 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(85,347) $— Futures contracts 774 — — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts$57,302$142,649 Interest rate contracts3,3352,561 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Futures contracts (number of contracts)20 Forward currency contracts (contract amount)$6,000,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Futures contracts§ $— $— $— $— $— $— $— $— $3,360 $— $— $— $— $3,360 Forward currency contracts# 1,781 4,404 — 3,416 3,547 8,067 3,002 6,475 — 14,012 9,821 — 2,777 57,302 Total Assets $1,781 $4,404 $— $3,416 $3,547 $8,067 $3,002 $6,475 $3,360 $14,012 $9,821 $— $2,777 $60,662 Liabilities: Futures contracts§ — 1,640 — 1,640 Forward currency contracts# 5,620 14,008 27,607 2,971 4,104 — 2,869 32,684 — 1,364 44,392 3,892 3,138 142,649 Total Liabilities $5,620 $14,008 $27,607 $2,971 $4,104 $— $2,869 $32,684 $1,640 $1,364 $44,392 $3,892 $3,138 $144,289 Total Financial and Derivative Net Assets $(3,839) $(9,604) $(27,607) $445 $(557) $8,067 $133 $(26,209) $1,720 $12,648 $(34,571) $(3,892) $(361) $(83,627) Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— $— $— $— Net amount $(3,839) $(9,604) $(27,607) $445 $(557) $8,067 $133 $(26,209) $1,720 $12,648 $(34,571) $(3,892) $(361) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 29, 2015
